Citation Nr: 1216650	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-04 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 10 percent for the post operative right knee medial femoral condyle osteochondritis dissecans (based on instability) for the period prior to January 27, 2010.

4.  Entitlement to a rating in excess of 10 percent for the right knee degenerative joint disease for the period prior to January 27, 2010.

5.  Entitlement to a rating in excess of 30 percent for the residuals of right total knee arthroplasty (TKA) for the period from March 1, 2011.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU):   prior to June 22, 2009; for the period from October 1, 2009 to January 26, 2010; and for the period from October 1, 2011, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1994.  This appeal to the Board of Veterans' Appeals (Board) arose from October 2008, July 2010 and December 2010 rating decisions.  

In the October 2008 rating decision the RO, inter alia, denied the Veteran's request to reopen a claim for service connection for a right hip disorder; denied service connection for a left hip disorder and a right wrist disorder; denied increased ratings for the lumbar spine disability, the degenerative joint disease of the right and left knees, the instability of the left knee, the post operative right knee medial femoral condyle osteochondritis dissecans (instability), the depressive disorder, and the nasal disability; and denied a TDIU.ng.  In January 2009, the Veteran filed a notice of disagreement (NOD) as to all these issues.  A statement of the case (SOC) was issued in October 2009.  In December 2009, the Veteran filed a substantive appeal only as to the denial of increased ratings for degenerative joint disease of the right knee and for instability of the right knee, and the denial of a TDIU.  

Also in the July 2010 rating decision, the RO denied the Veteran's claims for service connection for diabetes mellitus and for hypertension.  In August 2010, the Veteran filed a motion to have the RO reconsider the denial of the claims and submitted new evidence in this regard.  In a December 2010 rating decision, the RO, again, denied the Veteran's claims for service connection for diabetes mellitus and for hypertension.  In February 2011, the Veteran filed a NOD with this denial.  A SOC was issued in May 2011, and the Veteran filed a substantive appeal in August 2011.

In October 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  During the Board hearing, the Veteran's representative noted that additional evidence had been submitted.  During the hearing, the Veteran waived initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  


Regarding the characterization of the claims on appeal, the Board notes that, in January 2010, the Veteran underwent right TKA.  Subsequently, in a July 2010 rating decision, the RO re-evaluated the Veteran's right knee disabilities under 38 C.F.R. § 4.71, Diagnostic Code 5055, pertaining to evaluation of knee disability following total knee replacement.  The RO assigned an increased, 100 percent rating for the residuals of right TKA from January 27, 2010 (the date of the Veteran's right TKA) to February 28, 2011.  The minimum 30 percent rating for the residuals of right TKA was assigned beginning March 1, 2011.  Inasmuch as higher ratings are available for the right knee disabilities before January 27, 2010 and for the residuals of right TKA from March 1, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher rating remains viable on appeal and the Board has characterized these matters as reflected on the title page..  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

With respect to the TDIU claim, as explained in more detail below, in a July 2010 rating decision, the RO assigned a 100 percent rating for residuals of a right TKA, effective January 27, 2010 to February 28, 2011.  In a December 2010 rating decision, the RO assigned a 100 percent rating  for residuals of a left TKA, effective August 31, 2010 to September 30, 2011.   Finally, in a June 2011 rating decision, the RO assigned a temporary, total ( 100 )percent rating for cervical spine disability based on surgical or other treatment necessitating convalescence, effective June 22, 2009 to September 30, 2009.  These rating actions essentially  render moot the matter of the Veteran's entitlement to a TDIU during the periods for which a 100 percent rating was assigned, as a TDIU darting such time frames is legally precluded.  See Green v West, 11 Vet. App. 472, 476 (1998) (holding that if a 100 percent schedular rating is warranted, the Veteran is not also entitled to TDIU).  

In this vein, the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  Here, however, as the RO also granted the Veteran a SMC in the July 2010, December 2010 and June 2011 rating decisions, there remains no basis for further consideration of the Veteran's entitlement to TDIU for the period from June 22, 2009 to September 30, 2009 and the period from January 27, 2010 to September 30, 2011.  

As such, the TDIU claim currently on appeal is limited to consideration of the Veteran's entitlement for the periods prior to June 22, 2009; from October 1, 2009 to January 26, 2010; and from October 1, 2011, and the Board has rechacterized this matter, accordingly (as reflected in the title page).  Additionally, for reasons expressed in more detail, below, the Board has expanded the claim for a TDIU to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter on appeal have been accomplished.

2.  Diabetes mellitus was first diagnosed many years after the Veteran's discharge from service, and the most probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current diabetes mellitus and service or service-connected knee and back disabilities weighs against the claim.

3.  Hypertension was first diagnosed many years after the Veteran's discharge from service, and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current hypertension and service or service-connected knee and back disabilities weighs against the claim.
 
4.  Prior to January 27, 2010, the Veteran's post operative right knee medial femoral condyle osteochondritis dissecans (based on instability) was manifested by pain, giving way of the knee, stiffness, crepitus, subpatellar tenderness and medial joint line tenderness; combined, these symptoms are productive of no more than slight knee impairment.

5.  Prior to January 27, 2010, the Veteran's right knee degenerative joint disease was manifested by moderate joint disease with painful motion, resulting in range of motion from normal (0 degrees) on extension to 95 degrees of flexion (with pain beginning at 90 degrees).

6.  Since March 1, 2011, the Veteran's residuals of right TKA has been manifested by pain, stiffness and decreased speed of joint motion; there was full range of motion of the knee (to 0 degrees on extension, and to 140 degrees on flexion) with objective evidence of pain following repetitive motion.

7.  Prior to June 22, 2009, service connection was in effect for L4-L5 disc bulge (rated as 10 percent disabling), instability of the left knee (rating as 10 percent disabling), degenerative joint disease of the left knee, associated with instability of the left knee (rated as 10 percent disabling), post operative right medial femoral condyle osteochondritis dissecans, coded as instability (rated as 10 percent disabling), degenerative joint disease of the right knee associated with post operative right medial femoral condyle osteochondritis dissecans (rated as 10 percent disabling), depressive disorder associated with post operative right medial femoral condyle osteochondritis dissecans (rated as 10 percent disabling), and septoplasty, turbinoplasty and removal of intranasal synechia for fracture of the nose (rated as 0 percent disabling); the combined rating for all of those service-connected disabilities was 60 percent.  

8.  Prior to June 22, 2009, the Veteran's service-connected disabilities did not meet the minimum percentage requirements for award of a TDIU, and the disabilities were not shown to prevent him from obtaining or retaining substantially gainful employment.

8.  For the period from October 1, 2009 to January 26, 2010, while the Veteran's service-connected disabilities met the percentage requirements for award of a TDIU, these disabilities were not shown to prevent him from obtaining or retaining substantially gainful employment.

9.  The evidence indicates that the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment, and a TDIU is assignable as of October 1, 2011.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as secondary to service-connected disabilities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for hypertension, to include as secondary to service-connected disabilities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  The criteria for a rating higher than 10 percent for post operative right knee medial femoral condyle osteochondritis dissecans (based on instability) for the period prior to January 27, 2010 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, DCs, 5257 (2011).

4.  The criteria for a rating higher than 10 percent for right knee degenerative joint disease for the period prior to January 27, 2010 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5260, 5261 (2011).

5.  The criteria for a rating higher than 30 percent for the residuals of right TKA for the period from March 1, 2011 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, DCs 5055 (2011).

6.  The criteria for a TDIU are not met for the periods prior to March 2011.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met for the period beginning October 1, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also in rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman, 19 Vet. App. at 473.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for increased ratings and for TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The October 2008 RO rating decision reflects the initial adjudication of the claims after issuance of the April 2008 letter.  Hence, the April 2008 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

Also in this appeal, a June 2010 letter provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the claims for service connection diabetes mellitus and hypertension, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims.  It also provided the Veteran with information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July and December 2010 RO rating decisions reflect the initial adjudication of the claims after issuance of the June 2010 letter.  Hence, the June 2010 letter meets the Pelegrini and Dingess/Hartman content of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs), private treatment records, VA outpatient treatment records, the reports of multiple VA examinations.  Also of record and considered in connection with the appeal are the transcript of the Veteran's October 2011 Board hearing and various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no further RO action on any of these matters, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as diabetes mellitus and hypertension which develop to a compensable degree within one year after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Under 38 C.F.R. § 3.310(a) (2010), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for  the denial of these claims, as noted below, any further discussion of the amendment is unnecessary.]

While the Veteran has asserted that his diabetes mellitus and hypertension are medically- related to his service-connected knees and back disabilities, to give the Veteran every consideration, the Board will, as the RO has, consider the claim on direct and secondary bases. 

The Veteran does not assert the onset of diabetes and hypertension in service and the service treatment records do not reflect complaints of, treatment for or diagnosis of diabetes mellitus or hypertension; hence, the disability was not shown in service.  Moreover, diabetes mellitus and hypertension were not manifested within one year from separation of service, and, therefore, there is no basis for a grant of service connection as a chronic disease presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this regard, the Board notes that a February 2009 VA treatment record reflects a diagnosis of hypertension with positional dizziness.  The examiner indicates that the Clonidine may be causing some orthostasis.  A May 2009 VA treatment record reflects that HgbAlc confirms diabetes, likely unmasked by recent weight gain.  

In a July 2010 VA examination report, the physician indicated that the Veteran's service, private and VA treatment records had been reviewed.  The physician opined that it was less likely as not (less than 50/50 probability) that the Veteran's diabetes mellitus and hypertension were caused by or a result of the service-connected knees and back disabilities.  The physician explained that the Veteran would have developed diabetes mellitus and hypertension regardless of his knee and back disabilities.  The physician concluded that it was impossible to prove causality.  In this regard, the Veteran was unable to provide a history of his baseline manifestations of diabetes mellitus.  As the diabetes and hypertension were not secondary to the Veteran's knees and back disabilities, the physician concluded that it would be irrelevant to address increased manifestations of diabetes mellitus and hypertension.

In a September 2010 VA treatment record, the physician states that he believes the Veteran's diabetes is associated to the Veteran's decreased function from his lower extremity arthritis and problems which caused mobility problems and weight gain.  The physician hoped that the Veteran would lose weight after his second knee replacement surgery and that afterwards they could work on exercise and diet together.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for diabetes mellitus and hypertension must be denied.

In this case, there is no record of a diagnosis of diabetes mellitus or hypertension prior to 2009.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In addition, as noted, the diagnoses of diabetes mellitus and hypertension are well outside the period for establishing service connection for diabetes and hypertension on a presumptive basis, and there is no medical suggestion that diabetes or hypertension was manifest to a compensable degree within one year after the Veteran's separation from service in March 1994.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, there is no basis to award service connection on a direct basis.

With respect to the theory that the current diabetes mellitus is secondary to the Veteran's service-connected knees and back disabilities, the Board also finds that the record does not support an award of service connection on a secondary basis.  
The Board is aware that a September 2010 VA treatment record reflects the physician's opinion that the Veteran's diabetes is associated to the Veteran's decreased function from his lower extremity arthritis and problems which caused mobility problems and weight gain.  However, no rationale or clarifying discussion was provided.

By contrast, the July 2010 physician opined that it was less likely that the Veteran's current diabetes mellitus was caused by or a result of the service-connected knees and back disabilities, explaining that the Veteran would have developed diabetes mellitus regardless of his knee and back disabilities.  Further, the physician commented that it was impossible to prove causality as the Veteran was unable to provide a history of his baseline manifestations of diabetes mellitus.

As indicated above, there is conflicting evidence on the question of whether the Veteran's diabetes mellitus is related to the service-connected knees and/or back disabilities.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds that the July 2010 VA physician's opinion is more probative than the opinion offered by the physician September 2010.  In this regard, the July 2010 VA examiner's opinion was based on a review of the claims file, as well as an examination of the Veteran and consideration of his documented history and assertions.  Moreover, the July 2010 VA physician' opinion is more definitive and supported by clear rationale.  The September 2010 opinion failed to provide rationale or clarifying discussion.  Thus, the most persuasive medical opinion on the questions of diagnosis and etiology upon which this claim turns weighs against the claim.  

With regard to the theory that the current hypertension is secondary to the Veteran's service-connected knees and back disabilities, the Board notes that the above-cited evidence does not support a finding that there exists a medical nexus between this disability and the service-connected knee and back disabilities.  Here, the only competent opinion on the question of the etiology of the Veteran's current hypertension,-that provided by a VA physician in July 2010, as noted above-is adverse to the claim.   The Board accepts the opinion of the VA physician as probative evidence on the question of whether there exists a relationship between current hypertension and service-connected knee and back disabilities, based as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified any competent evidence that, in fact, supports the claim on a secondary basis.

Finally, the Board notes that, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between diabetes or hypertension and either service or service-connected knees and back disabilities, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which these claims turn is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have little probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for diabetes mellitus and hypertension, to include as secondary to his knees and back disabilities must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




III.  Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

As indicated in the introduction, above, the RO has already assigned staged ratings for the Veteran's right knee disability.  Nonetheless, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted before and after January 27, 2010.

A.  Right knee disabilities, period prior to January 27, 2010

In the October 2008 rating decision,  the Veteran's post operative right knee medial femoral condyle osteochondritis dissecans, was assigned a 10 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other knee impairment, such as recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  Id.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Accordingly, a separate 10 percent rating has been assigned for degenerative joint disease of the right knee.  In the October 2008 rating decision,  the RO confirmed the 10 percent rating for the Veteran's degenerative joint disease of the right knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, for degenerative arthritis.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees. A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The report of the May 2008 VA examination reflects the Veteran's complaints of pain, giving way, stiffness and weekly flare-ups of moderate joint disease in the right knee.  There were no complaints of instability, weakness, episodes of dislocation or subluxation or locking in the right knee.  He complained of difficulty with walking or doing any standing activity.  He wore an unloader brace on his right knee.  

Range of motion of the right knee was from 0 degrees on extension to 95 degrees on flexion (with pain starting at 90 degrees).  There was no abnormal weight bearing.  Repetitive motion did not cause any increase in range of motion loss.  Also, there was no objective evidence of effusion, instability, dislocation, or locking; however, there was objective evidence of crepitus, subpatellar and medial joint line tenderness and painful motion.  X-ray report showed bilateral osteoarthritis without acute osseous abnormality.

Additional VA and private treatment records document treatment the Veteran received for various disorders, including treatment received for complaints of right knee pain.

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 10 percent for post operative right knee medial femoral condyle osteochondritis dissecans (on the basis of instability) for the period prior to January 27, 2010.

In this regard, during this time period, the Veteran had not demonstrated symptoms of instability or recurrent subluxation.  However, the Board finds that the Veteran's previous history of instability and demonstrated use of brace for pain, giving way of the knee, stiffness, crepitus, subpatellar tenderness and medial joint line tenderness is consistent with the currently assigned 10 percent rating.  

With regard to the claim for a higher rating for the degenerative joint disease of the right knee, the Board finds that there is no basis for assignment of a rating higher than 10 percent for the period prior to January 27, 2010.  The Veteran's range of motion of the right knee was from 0 degrees on extension to 95 degrees on flexion.  As here, when the limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for the joint affected by limitation of motion.  Based on this evidence for this time period, the Board finds that the Veteran demonstrates no more than some limitation of flexion, noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5260, consistent with the currently assigned 10 percent rating.

The Board further finds that more than a 10 percent rating is not assignable under any other potentially applicable diagnostic code.  Specifically, with regard to Diagnostic Codes 5260 and 5261, the evidence shows that the Veteran has had full extension and 95 degrees of flexion on examination.  Furthermore, while he has reported moderate flare-ups of joint disease, there is no lay or medical indication that his pain has been so disabling to even result in flexion limited to 45 degrees, or extension limited to 10 degrees-for which the minimum, 10 percent rating under Diagnostic Codes 55260 and 5261 is assigned, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis for assignment of any higher rating under Diagnostic Code 5260 or 5261.

Additionally, as there is no evidence that the right knee disability involves any ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 is not warranted.  The disability is also not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.  Furthermore, as previously discussed, the Veteran is already in receipt of a separate 10 percent rating under Diagnostic Code 5257.    

For all the foregoing reasons, the Board finds that there is no basis for staged ratting of either disability (pursuant to Hart, cited above), and that the claims for ratings in excess of 10 percent for post operative right knee medial femoral condyle osteochondritis dissecans and for right knee degenerative joint disease for the period prior to January 27, 2010 must be denied.

B.  Residuals Right TKA, period from March 1, 2011

As previously stated, as of March 1, 2011, after the cessation of the temporary total rating for right TKA, the RO assigned a 30 percent rating for the Veteran's right knee disability, characterized as residuals right TKA, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Under Diagnostic Code 5055, for one year following implantation, a 100 percent rating is warranted.  Thereafter, the minimum rating is 30 percent.  Where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262. 

Historically, the Veteran underwent right TKA in January 2010; pre and post operative diagnoses were right knee osteoarthritis.  

A March 2011 VA examination report reflects that the Veteran complained of pain, stiffness, and decreased speed of joint motion.  There were no complaints of deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, episodes of locking, effusions, or symptoms of inflammation.  He was able to stand for approximately one hour; he was unable to walk more than a few yards and he used a cane for ambulation.  Medication provided fair relief of knee pain

On examination, there was no objective evidence of Osgood-Schlatter's disease, crepitus, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion of the knee was normal, 0 degrees of extension to 140 degrees of flexion.  There was objective evidence of pain following repetitive motion; however, there was no additional limitation of motion following three repetitions.  Additionally, there was no ankylosis.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that, at no point since March 1, 2011 has the right knee warranted a rating higher than the 30 percent rating assigned.  Since March 1, 2011, the Veteran's residuals of right TKA have consisted of pain, stiffness, decreased speed of joint motion, and objective evidence of pain on motion.  Otherwise he had normal range of motion; knee pain somewhat relieved by medication; and, no objective evidence of effusion. 

The medical evidence does not indicate chronic right knee residuals such as severe painful motion or weakness in the affected extremity, and/or ankylosis, so as to warrant a 60 percent rating under DC 5055.  

As indicated, March 2011 VA examination of the right knee revealed pain, stiffness, decreased speed of joint motion and full range of motion.  While there was objective evidence of pain following repetitive motion, there was no additional limitation of motion following three repetitions.   See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. at 204-7 (1995).  There have been no range of motion findings that would be compensable under Diagnostic Code 5260 or 5261.  Furthermore, there has been no evidence of impairment of the tibia or fibula or ankylosis of the knee so as to warrant evaluating the disability under DC 5256 or 5262 (the only other diagnostic codes under 38 C.F.R. § 4.71a providing for assignment of a rating greater than 30 percent).

For all the foregoing reasons, the Board finds that there is no basis for a higher rating and the claim for a rating in excess of 30 percent for residuals of right TKA for the period from March 1, 2011 must be denied.

In reaching all these foregoing conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings during the noted time periods, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

IV.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, for the period prior to June 22, 2009, the Veteran did not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection, at that time, was in effect for L4-L5 disc bulge (rated as 10 percent disabling), instability of the left knee (rating as 10 percent disabling), degenerative joint disease of the left knee, associated with instability of the left knee (rated as 10 percent disabling), post operative right medial femoral condyle osteochondritis dissecans, coded as instability (rated as 10 percent disabling), degenerative joint disease of the right knee associated with post operative right medial femoral condyle osteochondritis dissecans (rated as 10 percent disabling), depressive disorder associated with post operative right medial femoral condyle osteochondritis dissecans (rated as 10 percent disabling), and septoplasty, turbinoplasty and removal of intranasal synechia for fracture of the nose (rated as 0 percent disabling) ; the combined rating for all of those service-connected disabilities was 60 percent.

However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case for the time period prior to June 22, 2009.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

A.  Periods prior to March 2011

Here, there is no indication that the Veteran was or had been rendered unemployable due to service-connected disabilities for any period prior to March 2011.  The competent medical evidence reflects the Veteran's repeated reports that he was unemployable, that he previously owned his own lawn care service but had to give it up in 2005 because of his disabilities and that he also worked at a concessions stand but had to quit because he was unsteady on his legs.  However, significantly, neither the Veteran nor his representative has presented or identified any competent evidence that, in fact, supports the claim that the Veteran is entitled to a TDIU rating prior to March 2011.

To whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU, for a time period prior to March 2011, on the basis of lay assertions alone, the Board notes that, such assertions provide no basis for allowance of the claim.  The Board reemphasizes that medical or vocational matters, upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. at 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. at 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

As a final point, the Board acknowledges that the Veteran has been found totally disabled, for Social Security Administration (SSA) purposes, as a result of his service-connected disabilities as of March 1, 2009.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is governed by different laws and regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the persuasive medical evidence (or lack thereof) on the matter of whether the Veteran's entitlement to a TDIU, on an extra-schedular basis, for VA purposes, is established for any period prior to March 2011.  

In sum, competent, probative evidence simply does not support a finding that the Veteran's service-connected disabilities preclude him from obtaining or retaining substantially gainful employment for any period prior to March 2011.  As such, the criteria for invoking the procedures for assignment of a TDIU, on an extra-schedular basis, for the period prior to June 22, 2009, are not met, and the claim for a TDIU, for any period prior to March 2011, must be denied.  In reaching the conclusion to deny the claim for the periods prior to March 2011, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102; Gilbert, 1 Vet. App. at 53-56.
  
B.  Period from March 2011

A March 2011 letter from the Vocational Rehabilitation Counselor reflects that she had determined that the Veteran's disabilities make it unreasonable to expect that he could use the vocational rehabilitation program to get and keep competitive employment.

A March 14, 2011, infeasibility determination memorandum reflects that since his discharge from service, the Veteran worked as a manager at Pizza Hut from 1994 to 2002; the Veteran worked as a manager at Steak Around from 2002 to 2004; and, the Veteran worked concessions at Fun Foods from 2004 to 2007.  He left his job in 2007 due to the physical demands and had not worked since.  The vocational rehabilitation counselor determined that it was not currently feasible for the Veteran to achieve a vocational goal.  He could not return to work doing physical labor due to the limitations of his back and knee disabilities and the chronic pain.  The vocational rehabilitation counselor concluded that retraining was not a viable option as the Veteran was no more able to complete a training program than he was to perform the functions of full-time employment.

Under these circumstances, and resolving all reasonable doubt in the Veteran's favor (see 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56), the Board finds that a TDIU is warranted.  As noted above, a 100 percent rating was in effect March 14, 2011 through September 30, 2011, which precludes assignment of a TDIU during this period.  See Green v West, 11 Vet. App. 472, 476 (1998) (holding that if a 100 percent schedular rating is warranted, the Veteran is not also entitled to TDIU).  Accordingly, the Board assigns a TDIU beginning October 1, 2011. 


ORDER

Service connection for diabetes mellitus, to include as secondary to service-connected disabilities is denied.

Service connection for hypertension, to include as secondary to service-connected disabilities, is denied.

A rating in excess of 10 percent for the post operative right knee medial femoral condyle osteochondritis dissecans (based on instability) for the period prior to January 27, 2010 is denied.

A rating in excess of 10 percent for the right knee degenerative joint disease, for the period prior to January 27, 2010, is denied.

A rating in excess of 30 percent for the residuals of right TKA, for the period from March 1, 2011, is denied.

A TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for periods prior to March 2011, is denied.

A TDIU is granted for the period beginning October 1, 2011.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


